There were a number of objections to the introduction of evidence on the trial below which were not of importance and which it is unnecessary to notice further than to say that we approve of his Honor's rulings thereon.
1. The statute 9 March, 1870, Bat. Rev., ch. 35, sec. 37, provides that where there had been a conveyance of land to a slave, whether by deed or by parol, which he could not hold because he was a slave and which he had had the possession of for ten years before the passage of the statute, such conveyance should have the force and effect to vest the legal title in such person.
And the defendant, who was a slave in 1852, alleges that at that time one Cornbow gave him, by parol, the land in dispute, and that he has been in possession of the same ever since, and that his title is now perfect by force of that statute, and asked his Honor so to charge the jury, which his Honor declined to do for the reason that Cornbow himself had no title at the time he made the conveyance, and for the further reason that the plaintiff did not claim under Cornbow and could not be affected by what Cornbow did.
We agree with his Honor in this ruling, and for the reasons stated by him.
2. We agree also with his Honor that the statute 1874-'75, ch. 256, which allows actions for the recovery of real estate to be prosecuted by the real owner, notwithstanding adverse possession by a third person at the time of the conveyance, embraces this case, although the action was commenced before the passage of the statute, for the reason that the statute affects the remedy only.
There is no error.
PER CURIAM.                                                    Affirmed.
(564)